Citation Nr: 0813187	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right cerebrovascular accident (CVA), to include as secondary 
to hypertension and/or service-connected migraine headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for a 
CVA, to include as secondary to migraine headaches, 
entitlement to TDIU and continued the veteran's 30 percent 
disability rating for migraine headaches.  During the 
pendency of the veteran's appeal, he notified the Seattle RO 
of his intent to relocate to Georgia.  Subsequently, the 
veteran's claims were transferred to the Atlanta, Georgia RO.

The Board notes that while the October 2004 notice of 
disagreement indicated the veteran's wish to appeal the three 
claims noted above, the May 2005 VA Form 9 specified that he 
wished only to continue his appeal for his service connection 
and TDIU claims.  As such, the Board does not have 
jurisdiction to adjudicate the question of whether the 
veteran is entitled to a disability rating in excess of 30 
percent for migraine headaches.

The veteran was previously represented by the African-
American Post-Traumatic Stress Disorder (PTSD) Association, 
when he was a resident of Washington.  However, following his 
relocation to Georgia, a letter dated in October 2007 
notified VA that the African-American PTSD Association could 
no longer serve as representative to the veteran's claims, as 
they had no office in Georgia.  There being good cause shown, 
the representative's October 2007 request for withdrawal is 
granted.  See 38 C.F.R. § 20.1304(b) (2007).

The veteran also participated in a Travel Board hearing with 
the undersigned Veterans Law Judge in March 2008.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.



FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
demonstrates that a right cerebrovascular accident is not 
attributable to the veteran's period of active military 
service or to his service-connected migraine headaches.

2.  The veteran is currently service-connected for: migraine 
headaches, evaluated as 30 percent disabling; lumbosacral 
strain, evaluated as 10 percent disabling; right knee laxity, 
evaluated as 10 percent disabling; degenerative joint disease 
of the right knee, evaluated as 10 percent disabling; 
degenerative joint disease of the left knee, evaluated as 10 
percent disabling; limited motion of the left ankle, 
evaluated as noncompensable; and left knee laxity, evaluated 
as noncompensable.

3.  The veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment, on a schedular or extraschedular basis.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right 
cerebrovascular accident is not warranted on either a direct 
or secondary basis.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, including on 
an extraschedular basis.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the initial adjudication of the veteran's claims, 
letters dated in February and March 2004 fully satisfied the 
duty to notify provisions, to include the requirements for 
direct and secondary service connection as well as for TDIU.  
See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The aforementioned letters told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection and for TDIU, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The veteran was afforded a VA medical examination in August 
2004 to obtain an opinion as to the cause of his CVA.  
Further examination or opinion is not needed on the claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service or a service-connected 
disability.  This is discussed in more detail below.  The 
veteran was not provided an examination regarding his TDIU 
claim.  As discussed in further detail below, the veteran 
does not meet the schedular criteria required for assignment 
of a TDIU and the evidence of record establishes that his 
physical disabilities have actually improved, as demonstrated 
by his reduced ratings.  See 
38 C.F.R. § 4.16(a) (2007).


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

A.  Residuals of a Cerebrovascular Accident

The veteran alleges that his CVA was either caused by his 
service-connected migraine headaches or by hypertension.  At 
the outset, the Board notes that the veteran's claim of 
entitlement to service connection for hypertension was denied 
by the RO in May 2005.  As such, the veteran's claim of 
entitlement to service connection for his CVA, secondary to 
hypertension, fails as a matter of law.  The veteran's 
remaining theories of entitlement are addressed below.

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2007); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. 
§ 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board notes that the medical evidence establishes the 
fact that the veteran suffered from a CVA in December 2003 
with corresponding residuals, thus satisfying element (1) 
under Wallin, supra.  With regard to element (2), the veteran 
complained of migraine headaches since his time in service 
and he was granted service connection for this condition 
effective in 1988.  Id.

The crux of this claim is whether there is competent medical 
evidence of a nexus between the veteran's CVA and the 
service-connected migraine headaches.  The veteran contends 
that the headache he suffered on the same day, was the cause 
of his CVA.

The Board notes that the record contains private medical 
records submitted by the veteran in support of his claim.  In 
March 2003, Brian K. Miller, M.D., the veteran's general 
practitioner, noted that the veteran reported having a 
headache throughout the afternoon prior to and during his 
CVA.  Dr. Miller commented that during his hospitalization 
following the CVA, the veteran underwent echocardiograms, a 
shunt study looking for cardiac sources of the CVA, carotid 
Dopplers, computed tomography scans of the head and multiple 
neurologic evaluations.  No absolute reason for the cause of 
the veteran's CVA was discovered.  
Interestingly, in a separate March 2003 letter, Dr. Miller, 
after again noting that all of the aforementioned tests 
performed to determine the etiology of the veteran's CVA were 
inconclusive, stated that he believed the headache and the 
CVA were associated with each other.  He indicated however, 
that he could not state this with certainty.  It was noted 
that if the veteran's headache had caused his blood pressure 
to increase, that would certainly be an added risk factor for 
his CVA.

The only remaining evidence in support of the veteran's claim 
is lay statements alleging that his CVA was caused by 
service-connected migraine headaches.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss his 
headache prior to his CVA.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The veteran was later afforded a VA examination in August 
2004.  The examiner commented that the veteran had suffered 
from headaches since 1975, but these headaches did not have 
specific ora.  The headaches were reported as throbbing and 
pounding in nature.  It was noted that the veteran was 
recommended to have treatment for hyperlipidemia but he 
rejected such treatment.  The examiner noted that there was 
no cardiovascular etiology of the CVA in the form of atrial 
fibrillation or congenital heart disease and no bruits over 
the arteries in the neck.  The examiner concluded that the 
veteran suffered from migraine headaches and his CVA was 
likely due to hypertension but the contribution by the 
vascular headaches was not clear.  It was noted that in some 
severe migraine patients, the vascular spasm could be severe 
and prolonged enough to cause a transient or short-term 
stroke.  Overall, however, the examiner stated that whereas 
it could not be entirely ruled out, the likelihood of the CVA 
being caused by headaches was not more than 10 percent.


The Board acknowledges Dr. Miller's statement that migraine 
headaches and CVAs can be related.  This opinion was echoed 
in the August 2004 VA examination report.  However, Dr. 
Miller was unable to state with certainty that the veteran's 
headache was the cause of his CVA, and indeed none of the 
medical testing performed after the CVA could determine its 
etiology.  The VA examiner's opinion that the likelihood of 
the CVA being caused by headaches was not more than 10 
percent does not comply with the "at least as likely as 
not" (meaning likelihood greater than 50%) standard to award 
service connection.

Based on the above, the Board does not find a credible 
medical nexus to exist between the veteran's CVA and his 
service-connected migraine headaches.  As such, the veteran's 
secondary service connection claim must fail.  See Wallin, 
supra.

While it appears that the veteran's appeal is limited to the 
matter of secondary service connection, for the sake of 
completeness the Board will briefly address the matter of 
direct service connection, applying the Hickson analysis.  
See also Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).

Hickson element (1) is met, as noted, since the veteran did 
suffer from a CVA in December 2003 with the corresponding 
residuals.  With respect to Hickson element (2), the 
veteran's service medical records do not contain any 
indication that the veteran complained of or sought treatment 
for any cerebrovascular problems in service or for many years 
thereafter.  There is no medical evidence of record that 
states the veteran's CVA was the result of a disease or 
injury in service.  In fact, the veteran himself has not 
alleged that the two are related.  Thus, Hickson element (3) 
is not satisfied, and the direct service connection claim, to 
the extent that one in fact exists, fails for that reason.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his CVA was 
secondary to his service-connected migraine headaches nor was 
it related to service.  There is not an approximate balance 
of evidence.  

B.  Total Disability Rating Based on Individual 
Unemployability

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2007).  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Eighth Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, and 
mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The test 
is whether a particular job is realistically 
within the physical and mental capabilities 
of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).
In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a) 
(2007).  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
the combined rating must be 70 percent or more.  Id.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

The veteran is service connected for: migraine headaches, 
evaluated as 30 percent disabling; lumbosacral strain, 
evaluated as 10 percent disabling; right knee laxity, 
evaluated as 10 percent disabling; degenerative joint disease 
of the right knee, evaluated as 10 percent disabling; 
degenerative joint disease of the left knee, evaluated as 10 
percent disabling; limited motion of the left ankle, 
evaluated as noncompensable; and left knee laxity, evaluated 
as noncompensable.  Although the veteran's combined 
evaluation for compensation purposes is 60 percent, he does 
not meet the schedular requirements noted above.  See 38 
C.F.R. § 4.16(a) (2007).

Additionally, the veteran's service-connected orthopedic 
disabilities do not meet the schedular criteria for 
consideration of TDIU under exception (1), discussed above 
[disabilities of paired extremities will be considered to be 
one disability for TDIU purposes], and therefore they will 
not be considered one disability for such purposes.  See 38 
C.F.R. § 4.16(a)(2) (2007).  Therefore, he does not meet the 
criteria for consideration of TDIU on a schedular basis.  See 
38 C.F.R. § 4.16(a) (2007).

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2007).  The 
veteran has not presented competent evidence to support the 
premise that his service-connected disabilities have resulted 
in marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.

In the April 2002 VA joints examination report, the examiner 
noted that the veteran played basketball once a week with 
friends at the recreation center, though he indicated that 
his knee discomfort increased significantly after running 
with the basketball.  He also noted that he and his wife took 
frequent walks, though he planned to discontinue this 
activity.  The Board notes that the veteran was also in a 
motor vehicle accident in January 1997.  Regardless however, 
the veteran reported that he self-medicated his orthopedic 
disabilities, including the use of balm and hot baths.  This 
clearly indicates that the veteran's conditions are not so 
severe as to require extraschedular consideration.

As noted above, the veteran did suffer from a CVA in December 
2003.  However, the veteran was denied entitlement to service 
connection for his CVA and thus extraschedular consideration 
may not be based on the residuals of this event.  The effect 
of the veteran's service-connected disabilities on his 
ability to work is clearly contemplated in, and compensated 
by, the assigned disability ratings.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2007).  
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Thus, while not diminishing the 
impact that the service-connected disabilities have on the 
veteran's industrial capacity, this is already taken into 
consideration in the assigned ratings.

Considering the above evidence, the Board does not find that 
the veteran's service-connected disabilities cause 
interference with employment, which is sufficient to warrant 
referral for consideration of an extraschedular rating.
Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor, which would allow 
for the assignment of an extraschedular rating such as 
frequent hospitalizations.  Specifically, the record does not 
show that the veteran has required any hospitalizations 
related to his service-connected disabilities.

Based on the record, referral of this issue to appropriate VA 
officials for extraschedular consideration is not warranted.

In summary, for the reasons and bases, which have been 
expressed above, the Board concludes that the preponderance 
of the evidence is against this claim of entitlement to TDIU.  
The benefit of the doubt rule accordingly need not be 
applied.  The veteran's claim of entitlement to TDIU is 
accordingly denied.


ORDER


Entitlement to service connection for residuals of a right 
cerebrovascular accident, to include as secondary to either 
hypertension or service-connected migraine headaches, is 
denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.




____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


